Title: From George Washington to Richard Parkinson, 15 December 1797
From: Washington, George
To: Parkinson, Richard



Sir,
Mount Vernon 15th Decr 1797

Since my last of the 28th Ult., a copy of which you will find on the other side, I have received your letter of the 27th of Septr to which, I find little to add, further than to assure you, that it would be very pleasing to me to have my Farms in the hands of skilful Agriculturalists, who are able, & willing, to manage them properly. Such, if their capital be sufficient to afford me the necessary security, might enter upon mine with very convenient advantages, as the draught cattle, stock of every kind, & farming implements, or

such parts thereof as they might want, and I could spare, might go along with the farms at a reasonable valuation; to be paid for at such time or times, & in such manner as may be agreed upon; all of which being on the spot, & assimilated to the Farms, would be convenient to any one, but infinitely more so to a stranger, on his arrival, who would, & perhaps without knowing where, have these things to provide, to enable him to prosecute his plan of husbandry.
From the plans of my farms, which have been shewn you by Sir John Sinclair, you will have perceiv’d that they are large, and require a good deal of force to carry on the various operations of them; I mention this circumstance to caution you against an expectation which you might otherwise have entertained, that labourers in this, as in the old countries, are always to be had: the case is otherwise, and besides the difficulty of getting them, their wages (unless you were to employ slaves, and these are not to be had but by the year, and not always then) are high.
For the reasons mentioned in my last letter, there is scarcely a doubt but that three of my farms will be unengaged from hence until the first of May & if other Farmers were disposed to follow your fortunes, they might be accomodated also. Nor, as the farms are large, am I indisposed to a division of them into many smaller tenements, if the measure would be more agreeable, & a plan could be adopted. I am Sir—Your Obedient Servt

Go: Washington

